
	

113 HR 5439 IH: Safe and Secure Drinking Water Act of 2014
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5439
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Ms. Kaptur introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Administrator of the Environmental Protection Agency to publish a health advisory and
			 submit reports with respect to Microcystins in drinking water.
	
	
		1.Short titleThis Act may be cited as the Safe and Secure Drinking Water Act of 2014.
		2.Microcystins in drinking water
			(a)Health advisoryNot later than 90 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency (in this Act referred to as the Administrator) shall develop and publish a health advisory including recommendations on—
				(1)
					(A)the level of Microcystins in drinking water below which the water is expected to be safe for human
			 consumption; and
					(B)feasible treatment techniques and other means for achieving such level; and
					(2)standardized procedures for testing for Microcystins in drinking water.
				(b)Periodic reports
				(1)In generalUntil the Administrator makes a determination of whether or not to regulate Microcystins in
			 drinking water under section 1412(b) of the Safe Drinking Water Act (42
			 U.S.C. 300g–1(b)), the Administrator shall submit reports as required by
			 paragraph (2).
				(2)Reporting requirementsNot later than 120 days after the date of enactment of this Act, and every year thereafter, the
			 Administrator shall submit to the Congress a report on the following:
					(A)The status of the Administrator’s efforts to determine whether to regulate drinking water with
			 respect to the level of Microcystins.
					(B)The steps taken by the Administrator to promote testing of drinking water for Microcystins in areas
			 that have been affected by harmful algal blooms.
					(C)An analysis of available treatment techniques and other means for addressing Microcystins in
			 drinking water.
					
